OPINION
DICE, Commissioner.
The conviction is under Art. 567b, P.C., for the misdemeanor offense of giving a worthless check; the punishment, three days in jail and a fine of $50.
*409Trial was before the court on appellant’s plea of guilty.
Judgment was rendered on December 8, 1965. Notice of appeal was given on January 7, 1966.
The record on appeal does not contain a sentence pronounced by the court, as provided by Art. 40.09, subd. 1, C.C.P. of 1965.
Notice of appeal having been given after the effective date of the 1965 Code, the preparation of the record on appeal and the pronouncement of sentence in the cause are governed by the provisions of such Code. Under the provisions of the Code, it was the duty of the trial court to pronounce sentence upon the judgment. Rivera v. State, Tex.Cr.App., 403 S.W.2d 130, opinion delivered June 1, 1966.
In the absence of a sentence, this court is without jurisdiction of the appeal.
The appeal is dismissed.
Opinion approved by the Court.